Citation Nr: 1429554	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability, to include spondylolysis and spondylolisthesis, Grade 1, at L5-S1.	


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to May 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability.

In April 2011, the Board issued a decision which found that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disability, and then denied the reopened claim on its merits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), the Court remanded this matter to the Board for further consideration.

In January 2013, the Board issued a decision that denied entitlement to service connection for a low back disability.  The Veteran timely appealed this decision to the Court.  In September 2013, the Court remanded the case to the Board.

In January 2014, the Board vacated its January 2013 decision, and remanded this matter for additional evidentiary development.  For the reasons indicated below, further development of this case is required.


REMAND

The Veteran is seeking service connection for a low back disability, to include spondylolysis and spondylolisthesis, Grade 1, at L5-S1.	

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A. Additional Evidence Available

Pursuant to the Board's January 2014 remand, the RO was to obtain, with the Veteran's assistance, any additional evidence that may be available.

In February 2014, the Veteran underwent a VA examination of the spine.  The examiner noted that no treatment reports dated from 2012 to 2014 were found in the Veteran's claims folder.  The examiner also stated that the, "Veteran reports that he still sees a chiropractor outside the VA Hospital for his back, but not sure if we got those records or not."

In February 2014, the RO sent a notice letter to the Veteran requesting that he identify all treatment providers he has seen for his low back disability.  In response, the Veteran submitted an authorization and consent to release information form, VA Form 21-4142, indicating that he continues to be treated by A.M., M.D., at the Iowa Chiropractic Clinic in Ankeny, Iowa.  Although records from this facility were obtained years earlier, the RO did not request that updated treatment records be provided.  

When VA is put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal. See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must attempt to obtain the identified records.

B.  New Examination Required

Pursuant to the Board's January 2014 remand, the RO was to be afforded the appropriate examination to determine whether any current low back disability found is related to his military service.    

Although provided with a VA examination of the thoracolumbar spine in February 2014, the Board finds this examination to be inadequate.  This examination was conducted prior to RO seeking updated treatment records as directed in the Board's January 2014 remand.  Moreover, the opinions provided by the examiner are insufficient.  While the examiner identified specific treatment reports relied on in forming the requested opinions, no explanation or rationale as to why the cited treatment records support the opinions provided was given.  Finally, the February 2014 examiner failed to indicate whether the Veteran's diagnosed low back disorders, diagnosed as spondylolisthesis and lumbosacral spondylosis without myelopathy, were congenital defects or diseases, or acquired conditions.  Under these circumstances, the RO must obtain a supplemental medical opinion.

Accordingly, the case is remanded for the following action:

1.   The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence, to include VA and non-VA medical providers who have treated him for a low back disability since his discharge form service, including updated treatment records from A.M., M.D., at the Iowa Chiropractic Clinic in Ankeny, Iowa.

Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must obtain a supplemental medical opinion addressing whether the Veteran's current low back disability, diagnosed as spondylolisthesis and lumbosacral spondylosis without myelopathy, is related to his military service.  If possible, this supplemental medical opinion should be obtained from the examiner who conducted the Veteran's February 2014 examination of the thoracolumbar spine.

The claims file and all electronic records must be made available to the examiner.  Following a review of the evidence of record, to include the normal spine evaluation on entrance into military service, his inservice complaints and treatment for low back pain, 
and with consideration of the Veteran's contentions, the examiner must provide an opinion as to the following:

(1)  Whether the Veteran's currently diagnosed spondylolisthesis and/or lumbosacral spondylosis without myelopathy preexisted his military service (July 1976 to May 1977);

(2)  If the examiner finds that a currently diagnosed low back disability preexisted service, the examiner must state upon what factual evidence in record this finding was made and provide a rationale as to why this evidence cited supports the opinion provided; 

(3)  If a currently diagnosed low back disability preexisted service, the examiner must provide an opinion as to whether each such low back disability increased in severity beyond the normal progression during active military service.  The examiner must state upon what factual evidence in the record this finding was made and provide a rationale as to why this evidence supports the opinion provided; and

(4) Whether the Veteran's currently diagnosed spondylolisthesis and lumbosacral spondylosis without myelopathy are congenital defects or diseases, or acquired conditions.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim remaining on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



